Citation Nr: 0837795	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  06-03 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 20, 2001 
for an award of a 30 percent disability rating for residuals 
pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from March 1943 to April 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania that denied the veteran's claim 
of entitlement to an effective date earlier than August 10, 
2001 for a disability rating of 30 percent for residuals 
pneumothorax.  The veteran perfected a timely appeal of this 
determination to the Board.


FINDING OF FACT

The veteran was awarded a disability rating of 30 percent for 
service-connected residuals pneumothorax, with an effective 
date of August 10, 2001, in an April 2002 RO decision, and 
that decision became final.


CONCLUSION OF LAW

The claim to reopen the issue of entitlement to an effective 
date earlier than August 20, 2001 for an award of a 30 
percent disability rating for residuals pneumothorax, is 
legally insufficient.  38 U.S.C.A. §§ 5108, 5110(a), 7105 
(West 2002); 38 C.F.R. § 3.400 (2008); Rudd v. Nicholson, 20 
Vet. App. 296 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that he is entitled to an effective date 
earlier than August 10, 2001 for an award of a disability 
rating of 30 percent for service-connected residuals 
pneumothorax.  The veteran was awarded an increased 
disability rating of 30 percent for service-connected 
residuals pneumothorax, with an effective date of August 10, 
2001, in an April 2002 RO decision.  Notice of this decision 
was sent to the veteran on May 4, 2002.  One year passed, the 
veteran did not express disagreement with the RO decision, 
and the decision, including the determination of effective 
date of a disability rating of 30 percent for service-
connected residuals pneumothorax, became final.  See 
38 U.S.C.A. § 7105(b)(c).1

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c).  Moreover, even assuming the presence of new and 
material evidence, reopening of a claim for entitlement to an 
earlier effective date can not result in the actual 
assignment of an earlier effective date, because an award 
granted on a reopened claim may not be made effective prior 
to the date of the reopened claim.  Lapier v. Brown, 5 Vet. 
App. 215; (1993); 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii); see also Leonard v. Principi, 17 Vet. App. 
447 (2004).

As the effective date of the veteran's award of a disability 
rating of 30 percent for service-connected residuals 
pneumothorax in this case was established in an RO decision 
that became final, and an award granted on a reopened claim 
may not be made effective prior to the date of the reopened 
claim, the instant claim can not result in the actual 
assignment of an earlier effective date.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (dismissing appeal to the 
extent the appellant was raising a freestanding claim for an 
earlier effective date in an attempt to overcome the finality 
of an RO decision that had assigned an effective date).

Here, the veteran's claim for entitlement to an earlier 
effective date was filed after the final rating decision.  
Accordingly, his claim is a free-standing earlier effective 
date claim, and the Board must dismiss the appeal.  Rudd, 
supra; see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), which became effective 
on November 9, 2000, is applicable to this claim.  However, 
the provisions of the VCAA have no effect on an appeal, such 
as the instant appeal, where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002); see also 73 Red. Reg. 23353-23356 (2008) (amending 
38 C.F.R. § 3.159(b) to provide that VA has no duty to 
provide section 5103 notice when, as a matter of law, 
entitlement to benefit claimed cannot be established).


ORDER

The veteran's appeal for entitlement to an effective date 
earlier than August 20, 2001 for an award of a 30 percent 
disability rating for residuals pneumothorax is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


